DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2022 has been entered.

Claim Objections
Claims 1 and 64 are objected to because of the following informalities: line 1 of each claim should end with a colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 and 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of claims 7-9 and 41-43 recite the phrase “the microphone opening of a housing of the portable computing device”. This phrase lacks proper antecedent basis as each of claims 1 and 35, the base claims for claims 7-9 and 41-43, recite “a microphone opening of the portable computing device”. The Examiner suggests amending the phrase in claims 7-9 and 41-43 to read “the microphone opening of the portable computing device”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Madaus et al.’718 (US Pub No. 2006/0276718 – previously cited) in view of Bradley’277 (US Pub No. 2008/0319277 – previously cited) further in view of Purdy et al.’577 (US Pub No. 2003/0130577).
Regarding claims 1 and 7-9, Figures 1a and 1b of Madaus et al.’718 disclose an apparatus comprising: a nasal cannula 6, a conduit 5 connected to the nasal cannula at a first end; and an adaptor having a first end portion configured to receive a second end of the conduit (see annotated Figures 1a and 1b below); the adaptor having a second end portion configured to removably receive and retain at least a portion of an end of a portable computing device (the adaptor removably connects conduit 5 to portable computing device 2 via connection 4; sections [0091], [0098-0099]).

    PNG
    media_image1.png
    409
    797
    media_image1.png
    Greyscale

Annotated Figures 1a and 1b
Madaus et al.’718 discloses all of the elements of the current invention, as discussed above, except for the at least a portion of an end of the portable computing device being received and retained within the adaptor, and the adaptor being configured to directly align the second end of the conduit with a microphone opening of the portable computing device. Section [0152] of Madaus et al.’718 discloses that either a pressure detection device or a microphone unit may be used with its apparatus to capture pressure fluctuations caused by snoring. Madaus et al.’718 fails to disclose exactly where the pressure detection device or microphone unit are located other than to say that they are located “close to the user” (section [0152]). It is noted, however, that section [0091] of Madaus et al.’718 discloses that portable computing device 2 comprises a pressure sensor and processing unit (a pressure detection device). With this teaching by Madaus et al.’718, one of ordinary skill in the art would have found it obvious that the pressure detection device of section [0152] could be located within portable computing device 2. As either a pressure detection device or a microphone unit can be used to capture pressure fluctuations caused by snoring, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have located the microphone unit within the portable computing device 2 of Figure 1a. Furthermore, it would have been obvious to try placing the microphone unit within the portable computing device as it would merely be choosing from a finite number of identified, predictable solutions (the microphone unit is either integrated with the portable computing device, or separate from the portable computing device), with a reasonable expectation of success.
In the modified version of Madaus et al.’718, the portable computing device 2 of  Madaus et al.’718 comprises a microphone unit to which conduit 5 is attached via an adaptor at a distal end of conduit 5. Bradley’277 provides details of an adaptor (Figure 2, end of nasal cannula that connects to leur lock connector 32) configured with a channel that provides a pathway through the adaptor directly to an opening of a housing of a portable computing device (opening provided by leur lock connector 32), wherein the pathway provides a direct fluid connection between airflow within a nasal cannula to a sensor (Figure 2, sensor 72; sections [0027] and [0040]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the apparatus of Madaus et al.’718 to configure its adaptor such that it contains a channel that provides a direct acoustic path through the adaptor to a microphone opening of the housing of the portable computing device as this would provide a clear path for the patient’s airflow through the cannula directly to the microphone unit. As modified by Bradley’277, the adaptor of Madaus et al.’718 comprises a coupling edge (the outer edge of its adaptor) configured to at least partially surround a microphone opening of the housing of the portable computing device.
Madaus et al.’718 in view of Bradley’277 discloses all of the elements of the current invention, as discussed above, except for explicitly stating that the at least a portion of an end of the portable computing device is removably received and retained within the adaptor. The combination of Madaus et al.’718 in view of Bradley’277 requires an adaptor (shown in annotated Figure 1a above) to connect to a leur lock (the leur lock would be situated on portable computing device 2). Purdy et al.’577 teaches making a fluid-sealed connection between two elements of a medical device using a female leur lock and a male leur lock, wherein the male leur lock is configured to fit within the female leur lock (section [0078]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the adaptor of Madaus et al.’718 in view of Bradley’277 to be a female leur lock and the leur lock on the portable computing device to be a male leur lock, since Purdy et al.’577 teaches that this would allow a fluid-sealed connection between the two components (the portable computing device and the nasal cannula) of Madaus et al.’718. In the combination of Madaus et al.’718 in view of Bradley’277 further in view of Purdy et al.’577, the male leur lock on the portable computing device would be removably received and retained within the female leur lock attached to the second end of the conduit.
Regarding claim 4, Figure 1b shows that the nasal cannula comprises one or two projections 7a,7b that are configured in use to be inserted non-invasively partially into respective nares of a patient.
Regarding claim 5, by virtue of being partially inserted into respective nares of the patient, the one or two projections are configured to partially impede the patient’s respiration.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Madaus et al.’718 in view of Bradley’277 further in view of Purdy et al.’577, as applied to claim 1, further in view of Goodwin et al.’794 (US Pub No. 2012/0157794 – previously cited).
Madaus et al.’718 in view of Bradley’277 further in view of Purdy et al.’577 discloses all of the elements of the current invention, as discussed in paragraph 7 above, except for the apparatus further comprising an acoustic resonator in the conduit. Goodwin et al.’794 teaches using an acoustic resonator in a nasal conduit to provide noise control and to enhance the laminar feature of airflow (sections [0052-0053]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the apparatus of Madaus et al.’718 in view of Bradley’277 further in view of Purdy et al.’577 to include an acoustic resonator in the conduit, as taught by Goodwin et al.’794, since it would provide noise reduction and would enhance the laminar feature of airflow within the cannula.

Claims 35-37 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Madaus et al.’718 in view of Selvaraj et al.’474 (US Pub No. 2014/0200474 – previously cited) further in view of Bradley’277 further in view of Purdy et al.’577.
Regarding claims 35 and 41-43, Figures 1a and 1b disclose a system for screening, diagnosing, or monitoring sleep disordered breathing (SDP) of a patient (see TITLE and ABSTRACT, and sections [0051-0056]), the system comprising: a nasal cannula 6, a conduit 5 connected to the nasal cannula at a first end; and an adaptor having a first end portion configured to receive a second end of the conduit (see annotated Figures 1a and 1b below); the adaptor having a second end portion configured to removably receive and retain at least a portion of an end of a portable computing device (the adaptor removably connects conduit 5 to portable computing device 2 via connection 4; sections [0091], [0098-0099]).

    PNG
    media_image1.png
    409
    797
    media_image1.png
    Greyscale

Annotated Figures 1a and 1b
Madaus et al.’718 discloses using a processor to determine SDB (sleep apnea) in the patient based on an acquired breathing sound signal (sections [0039-0040], [0044], [0056]), but fails to disclose computing a metric of severity of the patient’s SDB (it is noted that section [0007] states that a processor determines what severity of SDB (OSA) is present, but fails to explicitly recite computing a severity metric). Selvaraj et al.’474 teaches that accurate measurement of sleep related diseases such as sleep apnea is important to managing the overall health of a person, and further teaches use of a severity metric (Apnea-Hypopnea Index) to quantify the severity of any detected sleep apnea (section [0003]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the system of Madaus et al.’718 to include a processor configured to compute a severity metric of the patient’s SDB, as taught by Selvaraj et al.’474, since it would merely be combining prior art elements according to known methods to yield predictable results. The modification to Madaus et al.’718 would allow a patient to know the extent/severity of their detected sleep apnea. Furthermore, computing a severity metric would provide a way for the processor of Madaus et al.’718 to quantify and present its determination of the severity of SDB symptoms present within the patient.
Madaus et al.’718 in view of Selvaraj et al.’474 discloses all of the elements of the current invention, as discussed above, except for the at least a portion of an end of the portable computing device being received and retained within the adaptor, and the adaptor being configured to directly align the second end of the conduit with a microphone opening of the portable computing device. Section [0152] of Madaus et al.’718 discloses that either a pressure detection device or a microphone unit may be used with its apparatus to capture pressure fluctuations caused by snoring. The microphone unit generates a breathing sound signal of the patient when the nasal cannula is mounted to the patient (pressure fluctuation signal discussed in section [0152]). Madaus et al.’718 fails to disclose exactly where the pressure detection device or microphone unit are located other than to say that they are located “close to the user” (section [0152]). It is noted, however, that section [0091] of Madaus et al.’718 discloses that portable computing device 2 comprises a pressure sensor and processing unit (a pressure detection device). With this teaching by Madaus et al.’718, one of ordinary skill in the art would have found it obvious that the pressure detection device of section [0152] could be located within portable computing device 2. As either a pressure detection device or a microphone unit can be used to capture pressure fluctuations caused by snoring, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have located the microphone unit within the portable computing device 2 of Figure 1a. Furthermore, it would have been obvious to try placing the microphone unit within the portable computing device as it would merely be choosing from a finite number of identified, predictable solutions (the microphone unit is either integrated with the portable computing device, or separate from the portable computing device), with a reasonable expectation of success.
In the modified version of Madaus et al.’718 in view of Selvaraj et al.’474, the portable computing device 2 of  Madaus et al.’718 comprises a microphone unit to which conduit 5 is attached via an adaptor at a distal end of conduit 5. Bradley’277 provides details of an adaptor (Figure 2, end of nasal cannula that connects to leur lock connector 32) configured with a channel that provides a pathway through the adaptor directly to an opening of a housing of a portable computing device (opening provided by leur lock connector 32), wherein the pathway provides a direct fluid connection between airflow within a nasal cannula to a sensor (Figure 2, sensor 72; sections [0027] and [0040]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the apparatus of Madaus et al.’718 in view of Selvaraj et al.’474 to configure its adaptor such that it contains a channel that provides a direct acoustic path through the adaptor to a microphone opening of the housing of the portable computing device as this would provide a clear path for the patient’s airflow through the cannula directly to the microphone unit. As modified by Bradley’277, the adaptor of Madaus et al.’718 comprises a coupling edge (the outer edge of its adaptor) configured to at least partially surround a microphone opening of the housing of the portable computing device.
Madaus et al.’718 in view of Selvaraj et al.’474 further in view of Bradley’277 discloses all of the elements of the current invention, as discussed above, except for explicitly stating that the at least a portion of an end of the portable computing device is removably received and retained within the adaptor. The combination of Madaus et al.’718 in view of Selvaraj et al.’474 further in view of Bradley’277 requires an adaptor (shown in annotated Figure 1a above) to connect to a leur lock (the leur lock would be situated on portable computing device 2). Purdy et al.’577 teaches making a fluid-sealed connection between two elements of a medical device using a female leur lock and a male leur lock, wherein the male leur lock is configured to fit within the female leur lock (section [0078]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the adaptor of Madaus et al.’718 in view of Selvaraj et al.’474 further in view of Bradley’277 to be a female leur lock and the leur lock on the portable computing device to be a male leur lock, since Purdy et al.’577 teaches that this would allow a fluid-sealed connection between the two components (the portable computing device and the nasal cannula) of Madaus et al.’718. In the combination of Madaus et al.’718 in view of Selvaraj et al.’474 further in view of Bradley’277 further in view of Purdy et al.’577, the male leur lock on the portable computing device would be removably received and retained within the female leur lock attached to the second end of the conduit.
Regarding claim 36, the processor is the processing unit within portable computing device 2 of Madaus et al.’718 (section [0091]).
Regarding claim 37, the processor may also be a processor of a remote computing device with which the portable computing device is in communication (section [0108] of Madaus et al.’718).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Madaus et al.’718 in view of Bradley’277 further in view of Purdy et al.’577 further in view of Selvaraj et al.’474, as applied to claim 35, further in view of Goodwin et al.’794.
Madaus et al.’718 in view of Bradley’277 further in view of Purdy et al.’577 further in view of Selvaraj et al.’474 discloses all of the elements of the current invention, as discussed in paragraph 9 above, except for the system further comprising an acoustic resonator in the conduit. Goodwin et al.’794 teaches using an acoustic resonator in a nasal conduit to provide noise control and to enhance the laminar feature of airflow (sections [0052-0053]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the system of Madaus et al.’718 in view of Bradley’277 further in view of Purdy et al.’577 further in view of Selvaraj et al.’474 to include an acoustic resonator in the conduit, as taught by Goodwin et al.’794, since it would provide noise reduction and would enhance the laminar feature of airflow within the cannula.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered and are moot because the arguments do not apply to the combination of references used to set forth the rejections in the current Office action. Furthermore, Applicant’s argument that modifying Madaus to include a microphone opening would change Madaus’ principle of operation and render it inoperable for its intended purpose is not persuasive. Madaus explicitly states in section [0152] that pressure fluctuation measurements may be taken by either a pressure detection device or by a microphone unit. Thus, adding a microphone and microphone opening to the housing of Madaus, wherein the adaptor is connected to the microphone opening, would not render Madaus inoperable for its intended purpose.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art teaches or suggests, either alone or in combination, an apparatus comprising a nasal cannula, a conduit connected to the nasal cannula, and an adaptor that is a clip, in combination with the other claimed elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791